In a negligence action to recover damages for personal injuries, defendant Mark Fleisehman appeals (1) from an order of the Supreme Court, Queens County, dated April 21, 1972, which denied his motion to dismiss the complaint as to him, as abandoned (CPLR 3215, subd. [c]), and (2) from so much of a further order of the same court, dated July 18,1972, as, on reargument, adhered to the original decision. Order dated July 18, 1972 affirmed insofar as appealed from. No opinion. Appeal from order dated April 21, 1972 dismissed. That order was superseded by the order dated July 18, 1972. Respondent Joe Jack Friedman is awarded one bill of $10 costs and disbursements to cover both appeals. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.